Citation Nr: 0728445	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis and mild degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which increased the disability rating for the 
veteran's degenerative arthritis and mild degenerative disc 
disease of the lumbar spine to 10 percent.  

In December 2006, the appellant testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A copy of this transcript is associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In his December 2006 videoconference hearing, 
the veteran testified that he underwent back surgery in March 
2006, and went through rehabilitation through a private 
physician.  The medical records regarding the surgery are 
part of the record as well as some post surgical treatment 
records, however it does not appear that the records from his 
post-surgery physical rehabilitation program have been 
associated with the record.  On remand, VA should attempt to 
obtain any missing medical records reflecting treatment for 
the veteran's back disability.

In his videoconference hearing, the veteran also indicated 
that his back disability has worsened since his last VA 
examination in January 2005, to include an increase in loss 
of range of motion.  A November 2006 private medical record 
reflects that the veteran was instructed to wear lumbar 
support.  It appears from this record that the veteran's 
range of motion was limited to 50 percent.  The testimony and 
recent record suggest a possible worsening since the last 
examination.  The Board also notes that a supplemental 
statement of the case dated in June 2006 indicated that the 
veteran would be afforded another VA examination following 
his convalescence from surgery, but this was never done.  
Therefore, after the receipt of medical records, the veteran 
should be scheduled for orthopedic examination to ascertain 
the current nature and severity of the veteran's back 
disability, taking into consideration all applicable rating 
criteria for the spine and his current diagnosis of 
degenerative disc disease.  

The Board also notes that an April 2005 private medical 
record reflects that the veteran has been diagnosed with 
lumbar radiculopathy.  In his videoconference hearing, the 
veteran testified that he currently has radiating pain down 
his legs.  Therefore, after receipt of the medical records, 
the veteran should be afforded a neurological examination to 
determine the nature and severity of the veteran's 
neurological impairment associated with his service-connected 
back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all sources of treatment 
(including physical therapy) for his 
service-connected degenerative arthritis 
and mild degenerative disc disease of the 
lumbar spine and any associated 
neurological impairment from November 
2003 to the present, to submit any such 
private or VA treatment records in his 
possession, and to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.

2.  VA should make arrangements for the 
veteran to be afforded 
orthopedic/neurological examination(s) to 
determine the nature and extent of his 
service-connected degenerative arthritis 
and mild degenerative disc disease of the 
lumbar spine and any associated 
neurological impairment.  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file and this remand must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
degenerative arthritis and mild 
degenerative disc disease of the lumbar 
spine in accordance with the latest AMIE 
worksheet for rating disorders of the 
spine, to include range of motion of the 
lumbar spine.  The examiner(s) should be 
provided with copies of the applicable 
rating criteria for spinal disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected spine disability.  If 
pain on motion is observed, the examiner 
must indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examiner must 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The neurological examiner is to assess 
the current nature and extent of severity 
of the veteran's neurological impairment 
related to his service-connected back 
disability in accordance with the latest 
AMIE worksheet for rating intervertebral 
disc syndrome.  The examiner should 
provide an opinion as to combined 
duration of incapacitating episodes, 
measured in weeks of incapacitation 
(requiring bed rest) per year and 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected back disability.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  

3.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Following completion of the above, VA 
should readjudicate the appellant's claim 
to include consideration of all 
applicable diagnostic codes and to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45 (2006).  In light of the 
veteran's November 2006 statement that he 
had to quit his job, the RO should also 
render a determination as to whether 
referral for an extra-schedular rating is 
warranted.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



